On Tuesday, the 4th day of April, 1893, David Pitchie, appearing for the relator, and J. H. Dugan, county attorney, and C. B. Daughters, for the respondent, before the supreme court of the state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 67 of journal “V” of said court:
“.J. D. Sherrick, Plaintiff, v. H. H. Gilpin, Defendant.
“Now comes on for decision the demurrer of the plaintiff to defendant’s answer, and thereupon it is ordered, that the said demurrer be overruled, and that the peremptory writ of mandamus be denied, upon the authority of Comm’rs of Cherokee Co. v. Chew, 44 Kas. 162, Comm’rs of Norton Co. v. Shoemaker, 27 id. 77, Beach v. Leahy, 11 id. 23. It is further ordered, that the plaintiff pay the costs of this proceeding, taxed at $ — ; and hereof let execution issue.”